Title: Thomas Jefferson’s Memorandum on Poplar Forest Boundaries, [ca. 17–20 December 1817], document 11 in a group of documents on Survey of Poplar Forest Boundaries, 27 November 1817
From: Jefferson, Thomas
To: 


                        
                            ca. 17–20 Dec. 1817
                        
                        
                            
                            
                            
                        
                        Form of Certificate of the Surveyor for the vacant lands. ‘Beginning at a red oak pointer  corner in the Poplar Forest tract, and along the line of that tract  [S. 38. E. po.] passing 2. marked chesnuts [ poles to a   ] corner of the newer patent lands of the sd Thomas Jefferson in the P.F. side line. thence along the line of the sd newer lands patent land [S. 62. E W. po.] to where it corners Cobb corners on it, which line continued [62.] po. would reach Clarke’s corner chesnut, and 134. po. would reach his corner red oak. then from Cobb’s corner beforementioned [N. 42¾ W. 71. po.] to a locust stake driven in the open ground in his field as a corner, which stake is in the range of a wh. oak Corner tree to Cobbs & the P.F. near Cobb’s house, of a large & decayed side line poplar at the root of which the spring formerly was, & of a marked hiccory & chesnut, & of the r.o. pointer at the beginning, and is 68. po. from the sd w.o. & [9] po. from the sd poplar: then from the sd stake, [N. 75. E.]  passing the sd hiccory & chesnut     po. to the red oak at the Beginning.’
                        
                        
                        But to get at these lines, the Surveyor, in his actual survey must proceed very differently, to wit begin at the w.o. ∠ near Cobbs & run on the P.F. line by the poplar, noting the course & at 68. po. drive down a stake for a ∠ then proceeding on the same P.F. line by the hiccory & chesnut, same course to the r.o. pointer, noting the distance & markg the line then begin at Clarke’s r.o. ∠ take course & distance to his chesnut ∠, then continue the same course the complement of 134. po. for Cobb’s corner, and then continue the same course to the P.F. line where the 800. acre tract corners in it. then go back to Cobb’s ∠ last mentd & run a direct line to the stake. he will thus have all then go back to Cobb’s ∠ last mentd and continue the course of Clarke’s line to the P.F. line where Th:J’s 800. acre tract corners in it, & thence along the P.F. line passing the 2. markd chesnuts to the r.o. at the Beginning. he will thus have all the lines which are to be inserted, as the boundaries of the vacant land, in the order before described.
                        
                        Evidence in support of these lines.
                        the line from the w.o. corner near Cobb’s house is proved by that w.o. the poplar at the spring, the hiccory, chesnut & red oak pointer being all in a line, & in the patent course with a varian of 5°
                        
                        by Whittington’s knolege of the line, & by Cobb’s telling him that he had not a drop of water on his land, that the spring near the poplar was on my side of the line, & that he had dug till he drew it on his side of the line, which digging is now visible.
                        the r.o. is known to Whittington to be a pointer by his having formerly marked a little hicory, now about the size of a hoop pole, with 3. chops of his knife, now visible.
                        Cobb’s length on that line is fixed by his patent giving him 68. po. from the w.o. while my patent gives me 115. po, which will be found very nearly the distance from the w.o. ∠ to ye r.o. pointer.
                        It is further proved by mr Jones who says Cobb told him he had cut down the line trees & cleared over upon me to square his field, pretending he had my consent to do so & to use the spring.
                        The line from Clarke’s r.o. ∠ to the Poplar Forest  line is proved by being fully marked from his r.o. ∠ to his Chesnut ∠, it’s course within 3. or 4° of the Patent course.
                        Cobb’s length on that line is fixed by his patent at 134. po. from  Clarke’s red o. ∠
                        the cross line is fixed of necessity course to be a strait line from the termination of this last one to the termination of the one from the w.o. ∠ which his patent calls N. 37. E W. 64. po. and I find by protraction is now about N. 42¾ W. 71. po.
                    